Title: To Thomas Jefferson from William H. Cabell, 26 October 1808
From: Cabell, William H.
To: Jefferson, Thomas


                  
                     Sir. 
                     Richmond Oct: 26. 1808
                  
                  My friend Doctor William Upshaw is desirous to procure the appointment of Hospital Surgeon, in the Armies of the United States—I pray you to pardon the liberty I take, in recommending him to the attention of the Government. To say that he is upright, capable, honorable and republican, would be but common praise. I am persuaded the office he solicits could not be better filled. A long & painful indisposition has deprived him of the power of practising, in the regular mode, his profession, to the knowledge of which he has been trained in the Colleges and Hospitals of Europe. But he still retains strength & activity sufficient, even in his present state, for all the duties of the office which he solicits—Should he be fortunate enough to procure the appointment, I am certain the Government will never have cause to regret the manner in which it will be disposed of. I should rejoice if all the offices in the Army could be as well bestowed. 
                  I am with respect Sir yr. obt. Servt.
                  
                     Wm h: Cabell 
                     
                  
               